Citation Nr: 0726783	
Decision Date: 08/27/07    Archive Date: 09/04/07	

DOCKET NO.  00-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1973 to September 
1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision which denied service connection for PTSD and denied 
the veteran entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  In an August 2002 decision, the Board denied the 
claims.  

The veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In the February 2003 
Order, the Court granted a Joint Motion for Remand, vacated 
the August 2002 Board decision, and remanded the matter for 
further development.  As a result, the Board remanded the 
case in September 2003.  

In March 2006, the Board denied the claim of entitlement to a 
TDIU, reopened the claim of service connection for PTSD then 
denied that claim on the merits.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

By Order dated in May 2007, the Court granted a Joint Motion 
for Partial Remand.  It was noted in the Joint Motion that 
the veteran had withdrawn his claim for entitlement to a 
total disability rating based on individual unemployability 
and that portion of the Board decision was not disturbed by 
the Court.  The Joint Motion requested remand because the 
March 2006 Board decision failed to provide adequate reasons 
and bases to support the conclusion that the Board's 
adjudication of the claim of service connection for PTSD on 
the merits was not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The May 2007 Court order 
noted that that part of the Board's decision that denied 
service connection for PTSD was remanded.  As such, the Board 
has framed the issue as noted on the title page, limited to 
the question of service connection on the merits.  

The appeal pertaining to the claim of entitlement to service 
connection for PTSD is REMANDED to the RO by way of the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required.  

REMAND

As noted in the Joint Motion, before the Board addresses the 
claim on the merits -a question that was not addressed by the 
RO-it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to address the question at a 
hearing and, if not, whether the veteran would be prejudiced 
thereby.  Bernard, 4 Vet. App. at 394.  The Board finds that 
additional development is required before the Board can 
adjudicate the veteran's claim on the merits.  Specifically, 
the veteran should be provided notice that complies with 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159 (2006) and which an explanation as to the information 
or evidence needed to establish a disability rating and 
effective date for the claim on appeal, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In view of the foregoing, the case is REMANDED for the 
following development:  

1.  Provide the veteran with notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding the evidence required 
to substantiate a claim of service 
connection for PTSD and that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.  If the veteran responds, 
assist him in obtaining any additional 
evidence as required by 38 C.F.R. § 
3.159.  All records obtained should be 
associated with the claims file.  If 
pertinent evidence identified by the 
appellant is not obtained, the veteran 
and his representative should be informed 
and asked to provide a copy of any 
outstanding evidence.

2.  Thereafter, if deemed advisable based 
on the evidence obtained, further 
development to include contacting the US 
Army and Joint Services Records Research 
Center and the conduct of a psychiatric 
examination should be accomplished.

3.  Then, VA should readjudicate the 
claim based on all the evidence of 
record.  If the benefit sought on appeal 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. E. LARKIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



